ORDER

This matter came before the Court on the Joint Petition for Suspension of Respondent by Consent for Thirty Days submitted by the Attorney Grievance Commission of Maryland, Petitioner, and James E. Clubb, Jr., Respondent, by his attorney, Henry J. Myerberg, Esquire. The Court having considered the Petition, it is this 1st day of December, 1997,
ORDERED by the Court of Appeals of Maryland that the Respondent, James E. Clubb, Jr., shall be suspended from the practice of law in the State of Maryland for a period of thirty (30) days, to begin immediately; and it is further
ORDERED, that the Clerk of this Court shall remove the name of James E. Clubb, Jr., effective immediately, from the register of attorneys in this Court and shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in this State in accordance with Rule 16-713.